Citation Nr: 1436186	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






REMAND

The Veteran served on active military duty in the United States Army from February 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This decision denied the Veteran's claim for an increased disability rating for his PTSD.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In October 2011, the RO issued a statement of the case (SOC) continuing the denial.  In December 2011, the Veteran perfected an appeal.  In July 2012, the RO issued a supplemental statement of the case (SSOC) continuing the previous denial.

The Veteran's PTSD is currently rated at 50 percent disabling.  He was last afforded a VA psychiatric examination in June 2010.  At that examination, the Veteran reported difficulty sleeping, recurrent thoughts about his war experiences, occasional nightmares, and hyper-arousal.  He also reported increased feelings of anger, frustration, and irritability, as well as depression, anxiety, and worry.  The examiner noted, however, that the Veteran did "not outline symptoms of PTSD that [were] any worse than they had been in the past[.]"  Instead, he was "increasingly depressed, frustrated, anxious, and worried about his life in general[,]" including issues related to his marriage, finances, family, and health.  The examiner stated that these were not issues related to PTSD, although the Veteran's depression and PTSD "would be mutually aggravating to some extent."  The examiner's overall clinical impression was that the Veteran had PTSD of moderate to occasionally moderately severe intensity and a major depressive disorder of moderately severe intensity.  The depressive disorder was partly secondary to PTSD, but much more so to other ongoing life stressors and circumstances.

Based on these and other symptoms reported during the examination and reflected in treatment records, the RO denied a disability rating in excess of 50 percent and observed that the Veteran was possibly over-evaluated.  See November 2010 rating decision.  The RO, however, did not propose a reduction as sustained improvement had not been shown.

In August 2011, the Veteran submitted updated VA mental health treatment records along with his NOD.  The Veteran asserted that the records showed that his PTSD symptoms had worsened and that the June 2010 VA examination did not accurately reflect the severity of his current symptoms.  See also December 2012 statement of representative.  Several portions of the records provided by the Veteran were highlighted to emphasize his assertion.  For example, a January 2011 record reflects increased irritability and anxiousness around groups of people, as well as worry with regard to his temper.  As a result of these feelings, the Veteran was beginning to isolate himself.  He also reported increased thinking about Vietnam and stated that he went into "guard duty" mode when hunting.  Additionally, the Veteran expressed interest in attending an anger management group.  A June 2011 record noted that the Veteran had "stopped helping his friend at the dealership with driving cars between dealers because of the stress of interacting with people and the handling of money."  The record also noted that the Veteran was isolating himself more, continued to have difficulty sleeping, experienced frequent nightmares, and often woke up in a cold sweat.

Based on the aforementioned symptomatology, and further considering that the Veteran's PTSD has not been assessed since June 2010, the Board finds that a new examination should be scheduled to determine the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, attempts should be made to obtain any outstanding treatment records related to the Veteran's PTSD from the Pittsburgh VA Medical Center (VAMC) for the period from January 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records from January 2012 to the present.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his PTSD.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

